DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processing circuitry” and “sensing circuitry” in claims 1 and 14, of which claims 2-9 and 15-20 are dependent and “coefficient supplying circuitry” of claims 9 and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The structure of the “processing circuitry” is sufficiently defined in claims 6, 7, and 14. The structure of the “sensing circuitry,” of which “coefficient supplying circuitry” is sufficiently diagramed in figure 2 and its corresponding explanation.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication NO. 2016/0282996 to Wu et al. (Wu).
As to claims 1 and 10, Wu discloses a system, comprising: 
sensing circuitry (Fig. 5; Para. 0057, detection circuit, 13) configured to: 
obtain sensing signals from sensing electrodes (Fig. 6; Para. 0060, digitizing a detection signal outputted by the sensing element (Step S.sub.32)); 
generate first mixer output signals by modulating first carrier waves with the sensing signals (Fig. 6; Para. 0060, respectively modulating the digitized detection signal with two signals so as to generate a pair of modulated detection signals (Step S.sub.33)); and 
combine the first mixer output signals (Fig. 6; Para. 0060, integrating the pair of modulated detection signals (Step S.sub.34)); and 
processing circuitry (Fig. 5; Para. 0058, processing unit, 14) configured to detect an object based on the combined first mixer output signals (Fig. 6; Para. 0060, identifying a touch event and a touch position (Step S.sub.35)).

As to claim 2, Wu discloses the system of claim 1, wherein the sensing signals comprise: 
a first sensing signal associated with a first sensing electrode of the sensing electrodes (Fig. 5; Para. 0055-0056, each of the sensing elements 10 (shown by circles herein) include a first electrode and a second electrode configured to form a coupling capacitance therebetween as shown in FIGS. 2, 3A and 3B. The drive units 12.sub.1-12.sub.n are respectively coupled to the first electrode of a row of the sensing elements 10. A timing controller 11 is configured to control the drive units 12.sub.1-12.sub.n to sequentially output a drive signal x(t) to the first electrode of the sensing elements 10), and 
wherein modulating the first carrier waves comprises modulating a first carrier wave of the first carrier waves with the first sensing signal during a first burst of a drive signal driven on the sensing electrodes to obtain the sensing signals (Fig. 3; Para. 0049-0054, two multipliers 131 and 131′ are indicated to modulate two signals S.sub.1 and S.sub.2 with the digitized detection signal y.sub.d(t) so as to generate a pair of modulated detection signals y.sub.1(t) and y.sub.2(t)).

As to claim 3, Wu discloses the system of claim 2, wherein the sensing signals further comprise a second sensing signal associated with a second sensing electrode of the sensing electrodes (Fig. 5; Para. 0055-0056, each of the sensing elements 10 (shown by circles herein) include a first electrode and a second electrode configured to form a coupling capacitance therebetween as shown in FIGS. 2, 3A and 3B. The drive units 12.sub.1-12.sub.n are respectively coupled to the first electrode of a row of the sensing elements 10. A timing controller 11 is configured to control the drive units 12.sub.1-12.sub.n to sequentially output a drive signal x(t) to the first electrode of the sensing elements 10), and wherein modulating the first carrier waves further comprises modulating a second carrier wave of the first carrier waves with the second sensing signal during the first burst (Fig. 3; Para. 0049-0054, two multipliers 131 and 131′ are indicated to modulate two signals S.sub.1 and S.sub.2 with the digitized detection signal y.sub.d(t) so as to generate a pair of modulated detection signals y.sub.1(t) and y.sub.2(t)).

As to claim 6, Wu discloses the system of claim 1, wherein the processing circuitry comprises: 
a digital demodulator configured to demodulate the combined first mixer output signals (Fig. 7; Para. 0073, CORDIC, 541); and 
a decoder configured to generate a first digital output based on an output of the digital demodulator (Fig. 7; Para. 0073, decoding unit, 542).

As to claim 11, it is similar in scope to claims 2 and 3, and is therefore similarly analyzed. 

As to claim 14, Wu discloses a system, comprising: 
sensing circuitry (Fig. 5; Para. 0057, detection circuit, 13) configured to: 
obtain sensing signals from sensing electrodes (Fig. 6; Para. 0060, digitizing a detection signal outputted by the sensing element (Step S.sub.32)); and 
generate an output signal based on the sensing signals (Fig. 6; Para. 0060, respectively modulating the digitized detection signal with two signals so as to generate a pair of modulated detection signals (Step S.sub.33)); 
processing circuitry (Fig. 5; Para. 0058, processing unit, 14) configured to detect an object based on the output signal from the sensing circuitry (Fig. 6; Para. 0060, identifying a touch event and a touch position (Step S.sub.35)), wherein the processing circuitry comprises: 
an analog-to-digital converter configured to convert the output signal to a digital signal (Fig. 3B; Para. 0050, ADC, 133); 
a digital demodulator configured to demodulate the digital signal (Fig. 7; Para. 0073, CORDIC, 541); and 
a decoder configured to perform a product-sum operation based on an output of the digital demodulator to generate a first digital output (Fig. 7; Para. 0073, decoding unit, 542).

As to claim 15, Wu discloses the system of claim 14, wherein the sensing circuitry is further configured to: generate first mixer output signals by modulating first carrier waves with the sensing signals (Fig. 3; Para. 0049-0054, two multipliers 131 and 131′ are indicated to modulate two signals S.sub.1 and S.sub.2 with the digitized detection signal y.sub.d(t) so as to generate a pair of modulated detection signals y.sub.1(t) and y.sub.2(t)); and combine the first mixer output signals to generate the output signal (Fig. 6; Para. 0060, integrating the pair of modulated detection signals (Step S.sub.34)).

Allowable Subject Matter
Claims 4, 5, 7-9, 12, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626